NO nN Fe YD NO

|

 

Case 18-12662-abl Doc 227

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022

TRUSTEE

Entered 10/29/20 12:51:11 Page1of7

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In re

MEDIZONE INTERNATIONAL, INC.,

Debtor.

Nee ee! Smee nee” Samael Some “eget Seger” geet “ene Seger” sere”

 

Case No. BK-S 18-12662-ABL
IN PROCEEDINGS UNDER CHAPTER 7

NOTICE OF HEARING TRUSTEE'S
FINAL REPORT AND APPLICATION FOR
COMPENSATION AND DEADLINE TO
OBJECT (NER)

Date: December 3, 2020
Time: 11:00 a.m.
Place: Foley Bldg., Third Floor

NOTICE IS HEREBY GIVEN that a NOTICE OF TRUSTEE'S FINAL REPORT AND

APPLICATION FOR COMPENSATION AND DEADLINE TO OBJECT (NFR) was filed with

the above-entitled Court by LENARD E. SCHWARTZER, Chapter 7 Trustee. The Motion seeks

administrative fees for the Trustee in the amount of $28,583.28 and expenses in the amount of

$14,841.78. A copy of said Notice is attached hereto as Exhibit 1.

Any Opposition must be filed pursuant to Local Rule 9014(d)(1).

Local Rule 9014(d)(1): “Except as set out in subsection (3) below, any opposition to a
motion must be filed, and service of the opposition must be completed on the movant, no
later than fourteen (14) days preceding the hearing date for the motion. The opposition
must set forth all relevant facts and any relevant legal authority. An opposition must be
supported by affidavits or declarations that conform to the provisions of subsection (c) of

this rule."

 
& {uo i)

cn

 

 

 

Case 18-12662-abl Doc 227 Entered 10/29/20 12:51:11 Page 2 of 7

 

If you object to the relief requested, you must file a WRITTEN response to
this pleading with the Court. You must also serve your written response on
the person who sent you this notice.

If you do not file a written response with the court, or if you do not serve
your written response on the person who sent you this notice, then:

* The court may refuse to allow you to speak at the scheduled hearing;
and

* The court may rule against you without formally calling the matter at
the hearing.

 

 

 

NOTICE IS FURTHER GIVEN that the hearing on the Motion may be continued without
further notice.

NOTICE IS FURTHER GIVEN that the hearing on the said Motion will be held before a
United States Bankruptcy Judge, in the Foley Federal Building, 300 Las Vegas Boulevard South,

Third Floor, Las Vegas, Nevada on December 3, 2020, at the hour of 11:00 a.m.

Dated: October 29, 2020 Z&

LENARD E. SCHWARTZER
Trustee

 

 
Case 18-12662-abl Doc 227 . Entered 10/29/20 12:51:11 Page 3 of 7

 

EXHIBIT “1"
Case 18-12662-abl Doc 227 Entered 10/29/20 12:51:11 Page 4 of 7

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re: Case No. 18-12662-ABL

MEDIZONE INTERNATIONAL, INC.

MO UG COR 0G 6G oan

Debtor(s)

 

NOTICE OF TRUSTEE’S FINAL REPORT AND
APPLICATION FOR COMPENSATION
AND DEADLINE TO OBJECT (NFR)

Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Lenard E.
Schwartzer, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s
professionals have filed final fee applications, which are summarized in the attached Summary of
Trustee's Final Report and Applications for Compensation.

The complete Final Report and all applications for compensation are available for inspection at
the Office of the Clerk, at the following address:

Foley Federal Building, 300 Las Vegas Blvd., South, 4th Floor, Las Vegas, NV 89101

Any person wishing to object to any fee application that has not already been approved or to
the Final Report, must file and serve a written opposition no later than fourteen (14) days preceding the
hearing date for this application, serve a copy of the opposition upon the trustee, any party whose
application is being challenged and the United States Trustee. A hearing on the fee applications and
any opposition to the Final Report will be held in the Foley Federal Building, 300 Las Vegas
Boulevard South, Third Floor, Las Vegas, Nevada on December 3, 2020, at the hour of 11:00 a.m. If
no oppositions are filed, upon entry of an order on the fee applications, the trustee may pay dividends
pursuant to FRBP 3009 without further order of the Court

Date: 10/29/2020 By: /s/ Lenard E. Schwartzer
Trustee

 

Lenard E. Schwartzer
2850 S. Jones Blvd.. Ste |
Las Vegas, NV 89146

UST Form 101-7-NFR (10/1/2010)
Case 18-12662-abl Doc 227 Entered 10/29/20 12:51:11 Page 5of7

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re: Case No. 18-12662-ABL

§
§
MEDIZONE INTERNATIONAL, INC. §
§
§
§

Debtor(s)

SUMMARY OF TRUSTEE’S FINAL REPORT
AND APPLICATIONS FOR COMPENSATION

The Final Report shows receipts of $506,665.55
and approved disbursements of $389,679.24
leaving a balance on hand of': $116,986.31

Claims of secured creditors will be paid as follows: NONE

Total to be paid to secured creditors: $0.00
Remaining balance: $116,986.31

 

Applications for chapter 7 fees and administrative expenses have been filed as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason/Applicant Total Interim Proposed

Requested| Payments to Payment
Date

LENARD E. SCHWARTZER, Trustee Fees $28,583.28 $0.00 $28,583.28

Lenard E. Schwartzer, Trustee Expenses $14,841.78 $0.00 $14,841.78

Schwartzer & McPherson Law Firm, Attorney $141,177.50} $141,177.50 $0.00

for Trustee Fees

Schwartzer & McPherson Law Firm, Attorney $4,168.95 $4,168.95 $0.00

for Trustee Expenses

KENNETH A. SELTZER, CPA, Accountant for $2,500.00 $2,500.00 $0.00

Trustee Fees

William M. Holland, Special Accountant for $4.09 $4.09 $0.00

Trustee Expenses

Other: CASSAN MACLEAN IP LAW FIRM, $13,000.00 $13,000.00 $0.00

Special Counsel for Trustee Fees

 

 

' The balance of finds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be distributed pro
rata to ¢reditors within cach priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth under
IE U.S.C. § 326(a) on account of disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
Case 18-12662-abl Doc 227 Entered 10/29/20 12:51:11 Page 6 of 7

 

 

 

 

Other: HOGAN LOVELLS US, LLP, Special $14,500.00 $14,500.00 $0.00
Counsel for Trustee Fees

Other: William M. Holland, Special Accountant $2,668.75 $2,668.75 $0.00
for Trustee Fees

 

 

 

 

Total to be paid for chapter 7 administrative expenses: $43,425.06
Remaining balance: $73,561.25

 

 

Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE

Total to be paid to prior chapter administrative expenses: $0.00
Remaining balance: $73,561.25

 

 

In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $52,358.33 must be paid in advance of any dividend to general (unsecured)
creditors.

Allowed priority claims are:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim Claimant Allowed Amt. Interim Proposed
No. of Claim| Payments to Payment
Date

34|DAVID A. DODD $12,850.00 $0.00 $12,850.00
56| JUDE P. DINGES $12,850.00 $0.00 $12,850.00
72|DAVID A. ESPOSITO $12,475.00 $0.00 $12,475.00
75|PHILIP ALLEN THEORDORE $12,850.00 $0.00 $12,850.00
76| STEPHANIE L. SORENSEN $1,333.33 $0.00 $1,333.33

Total to be paid to priority claims: $52,358.33

Remaining balance: $21,202.92

 

The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

Timely claims of general (unsecured) creditors totaling $3,162,717.21 have been allowed and
will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
The timely allowed general (unsecured) dividend is anticipated to be 0.7 percent, plus interest (if
applicable).

Timely allowed general (unsecured) claims are as follows:

UST Form 101-7-NFR (10/1/2010)
Case 18-12662-abl Doc 227 Entered 10/29/20 12:51:11 Page 7 of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim Claimant Allowed Amt. Interim Proposed
No. of Claim| Payments to Amount
Date

1] MEYERS LAW GROUP. P.C. $466,812.00 $0.00 $3,129.52
2|MEYERS LAW GROUP, P.C. $1,118,448.00 $0.00 $7,498.10
3|}PR Newswire, LLC $9,565.00 $0.00 $64.12
5|BETTY M. TANAKA $0.00 $0.00 $0.00
6|DURHAM JONES & PINEGAR $82,813.15 $0.00 $555.18
34a) DAVID A. DODD $412,737.78 $0.00 $2,767.00
42|}L2 CAPITAL, LLC $155,775.62 $0.00 $1,044.32
43|SBI INVESTMENTS LLC, 2014-1 $155,775.62 $0.00 $1,044.32
46| CASSAN MACLEAN $11,628.87 $0.00 $77.96
56a| Jude P. Dinges $210,275.00 $0.00 $1,409.69
68| HOGAN LOVELLS US LLP $71,096.03 $0.00 $476.63
72a| DAVID A. ESPOSITO $138,262.05 $0.00 $926.92
74{ USHIO AMERICA $6,750.90 $0.00 $45.26
75a| PHILIP ALLEN THEORDORE $258,394.00 $0.00 $1,732.28
76a| STEPHANIE L. SORENSEN $60,000.00 $0.00 $402.24
80| PARFCO, LLC $4,383.19 $0.00 $29.38

Total to be paid to timely general unsecured claims: $21,202.92

Remaining balance: $0.00

 

Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
interest (if applicable).

Tardily filed general (unsecured) claims are as follows:

Total to be paid to tardily filed general unsecured claims: $0.00
Remaining balance: $0.00

 

Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
applicable).

Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE

Total to be paid for subordinated claims: $0.00
Remaining balance: $0.00

 

Prepared By: /s/ Lenard E. Schwartzer

Trustee
UST Form 101-7-NFR (10/1/2010)
